PER CURIAM.
We affirm on both issues raised by appellant. As to the constitutional attack upon Section 775.084, Florida Statutes (1988 Supp.), we affirm on the authority of Smith v. State, 567 So.2d 55 (Fla. 2d DCA 1990); Arnold v. State, 566 So.2d 37 (Fla. 2d DCA 1990); Roberts v. State, 559 So.2d 289 (Fla. 2d DCA), dismissed, 564 So.2d 488 (Fla.1990); King v. State, 557 So.2d 899 (Fla. 5th DCA), review denied, 564 So.2d 1086 (Fla.1990). Cf. Barber v. State, 564 So.2d 1169 (Fla. 1st DCA 1990).
As to the appellant’s assertion that the court erred in sentencing the appellant as an habitual felony offender “without making the requisite findings,” we affirm on the authority of Robinson v. State, 551 So.2d 1240 (Fla. 1st DCA 1989). We also reject appellant’s notice argument.
AFFIRMED.
SMITH, NIMMONS and ZEHMER, JJ., concur.